Order entered July 31, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01014-CV

                           IN RE REGINALD NOBLE, Relator

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F00-50025-K

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE